Citation Nr: 0921823	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-18 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefit sought on 
appeal.  

In April 2009, the Veteran presented testimony at a personal 
hearing conducted at the Lincoln RO before the undersigned.  
A transcript of this personal hearing is in the Veteran's 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Tinnitus has not been shown to be casually or 
etiologically related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in June 2007.  The letter 
addressed all of the notice elements, to include the relevant 
rating criteria and effective date provisions, and was sent 
prior to the initial unfavorable decision by the AOJ.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Veteran underwent a VA 
examination in September 2007 and there was an additional VA 
opinion in January 2008.  VA has also assisted the Veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC, which informed them of the laws 
and regulations relevant to his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran contends that his tinnitus is the result of 
exposure to acoustic trauma that he incurred while serving 
near the flight line while in service.

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
tinnitus.  The Veteran's service treatment records are absent 
for complaints, treatment, or diagnosis of tinnitus during 
service.  Thus, tinnitus was not shown during service.  

The first post service diagnosis of tinnitus was in a 
February 1997 private treatment record from U.H., which was 
approximately 40 years after his separation from service.   A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In this regard, the Board notes that in addition to the lack 
of evidence of tinnitus until 1997, the Veteran reported in a 
March 2002 record of U.H. that his tinnitus had been present 
for the past twelve years, which dates the onset in 
approximately 1990.  The Veteran stated that he had a 
significant history of noise exposure from loud machinery at 
work, as well as from working near the flight line in the 
military.  Moreover, the Veteran added that ear protection 
was not provided during the first twenty five years he worked 
around machinery noise at work.  Additionally, the Veteran 
reported to the September 2007 VA examiner that his tinnitus 
did not begin until fifteen years ago, which dates the onset 
in approximately 1992.  Further, a July 2007 VA treatment 
record reflected that the Veteran had experienced ringing for 
over twenty years but noticed an increase in the past year.  

The Board notes that the Veteran has given conflicting 
accounts regarding the onset of his tinnitus.  In addition to 
the above, the Board acknowledges the Veteran's January 2008 
notice of disagreement (NOD) and hearing testimony wherein he 
asserted that he experienced tinnitus intermittently during 
service after exposure to noise on the flight line and that 
he has experienced tinnitus periodically ever since service.  
After reviewing the conflicting accounts of the Veteran's 
reported tinnitus onset, the January 2008 VA examiner opined 
that she could not resolve the matter of whether it was at 
least as likely as not that the Veteran's tinnitus had its 
onset during service without resort to mere speculation.  

After reviewing the above, the Board affords the statements 
made to U.H. in 1997 and 2002 more probative than the 
Veteran's most recent contentions that he has had tinnitus 
since service.  Because these records were generated with a 
view towards ascertaining the Veteran's then-state of 
physical fitness, the Veteran had a strong motivation to be 
truthful in order to receive proper care and therefore these 
records are of increased probative value.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Lilly's: An Introduction to the 
Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Moreover, it was 
not until the Veteran filed his claim in 2007 that he 
contended that he experienced tinnitus for the past 40 years, 
and not until his claim was denied in October 2007, that he 
claimed that he experienced tinnitus since service.  The 
Board finds it significant that he did not report to any 
medical examiner that he had experienced tinnitus since 
service.  In fact, the Veteran consistently informed the 
medical examiners that he did not experience tinnitus until 
approximately the early 1990s, more than 25 years after his 
separation from service.  Thus, the Board finds the Veteran's 
recent assertions that he has experienced tinnitus since 
service to be less persuasive than his reports to medical 
professionals that he did not experience tinnitus until many 
years after his separation from service.  

Further, during the September 2007 VA examination, the 
examiner opined that the Veteran's tinnitus was not a result 
of noise exposure during active service.  The examiner 
reasoned that the Veteran had normal hearing at the time of 
his separation from service and reported that his tinnitus 
did not begin until 15 years ago, long after his separation 
from service.  As noted above, the Board found the Veteran's 
reports that his tinnitus began in the early 1990s to be the 
more persuasive account.  The Board affords this opinion 
great probative weight as the examiner considered the in-
service noise exposure and it contained a detailed rationale 
explaining the mechanics of noise induced hearing loss and 
tinnitus.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Although the Veteran might sincerely believe that his 
tinnitus is related to service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In conclusion, the Board finds that the Veteran's claim of 
entitlement to service connection for tinnitus has not been 
shown to be related to service.  The service treatment 
records were absent for any indications of tinnitus, and the 
Board did not find the Veteran's contentions that he 
experienced tinnitus since service to be persuasive.  
Moreover, the competent medical evidence does not reveal a 
nexus to tinnitus originating in service.  As such, service 
connection for tinnitus must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


